NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

             ROSALIE M. CIESLINSKI,
                   Petitioner

                           v.

     OFFICE OF PERSONNEL MANAGEMENT,
                   Respondent
             ______________________

                      2015-3030
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. SF-0843-14-0515-I-1.
                ______________________

                Decided: April 9, 2015
                ______________________

    ROSALIE M. CIESLINSKI, Balanga City, Bataan, Philip-
pines, pro se.

    JEFFREY LOWRY, Commercial Litigation Branch, Civil
Division, United States Department of Justice, Washing-
ton, DC, for respondent. Also represented by JOYCE R.
BRANDA, ROBERT E. KIRSCHMAN, JR., FRANKLIN E. WHITE,
JR.
                 ______________________

   Before WALLACH, TARANTO, and CHEN, Circuit Judges.
2                                          CIESLINSKI   v. OPM



PER CURIAM.
    Rosalie Cieslinski appeals the decision of the Merit
Systems Protection Board (“Board”) affirming the decision
of the Office of Personnel Management (“OPM”) denying
Ms. Cieslinski’s application for survivor benefits. For the
reasons set forth below, this court affirms. 1
                      BACKGROUND
    Raymond Cieslinski worked as a federal civilian em-
ployee from February 1996 to January 2000, at which
time he resigned from his position. During his employ-
ment, he made contributions into the Federal Employee
Retirement System (“FERS”). Mr. Cieslinski did not
make a military service deposit into his FERS account,
although he would have been eligible to do so based upon
his prior military service. Mr. Cieslinski requested a
refund of his FERS contributions on October 4, 2000,
which he later received. In receiving the refund, he
acknowledged that he was forfeiting his annuity rights.
    Mr. Cieslinski married Rosalie Cieslinski on June 18,
2005. He passed away on September 7, 2012. Thereafter,
Ms. Cieslinski requested annuity benefit payments based
on the federal civilian service of Mr. Cieslinski, and
completed an application for the Civil Service Retirement
System (“CSRS”), “but did not specify . . . that CSRS was
the applicable system.” Resp’t’s App. 7.
    OPM denied Ms. Cieslinski’s request on January 16,
2013, explaining Mr. Cieslinski had received a full refund
of his retirement refunds on November 20, 2000. On
March 25, 2014, OPM notified Ms. Cieslinski that she



    1   Ms. Cieslinski filed a motion for leave to file an
electronic reply brief and “later mail the original.” Ms.
Cieslinski never mailed the original, and, in any event,
the motion is now moot.
CIESLINSKI   v. OPM                                          3



should contact its Pennsylvania office in order to inquire
about deposits and benefits. OPM’s notice “did not convey
Board appeal rights, or otherwise state that it was the
final decision of OPM.” Resp’t’s App. 8. However, on May
20, 2014, OPM “informed the Board that it did not intend
to issue any further decisions on this matter.” Id. Ms.
Cieslinski appealed the decision to the Board. On August
14, 2014, the Board affirmed the agency’s decision.
   Ms. Cieslinski appeals, and this court has jurisdiction
pursuant to 28 U.S.C § 1295(a)(9) (2012).
                          DISCUSSION
                      I. Standard of Review
    This court’s “scope of . . . review of [B]oard decisions is
limited to whether they are (1) arbitrary, capricious, an
abuse of discretion, or otherwise not in accordance with
law; (2) obtained without procedures required by law,
rule, or regulation having been followed; or (3) unsupport-
ed by substantial evidence.” Forest v. Merit Sys. Prot. Bd.,
47 F.3d 409, 410 (Fed. Cir. 1995) (citing 5 U.S.C. § 7703(c)
(1988)). The issue of Board jurisdiction is a question of
law this court reviews de novo. Johnston v. Merit Sys.
Prot. Bd., 518 F.3d 905, 909 (Fed. Cir. 2008). This court is
bound by the Administrative Judge’s jurisdictional factual
findings “unless those findings are not supported by
substantial evidence.” Bolton v. Merit Sys. Prot. Bd., 154
F.3d 1313, 1316 (Fed. Cir. 1998).
 II. The Board Correctly Held Ms. Cieslinski Is Not Enti-
             tled to FERS Annuity Payments
    By statute, a federal employee “must complete at least
5 years of civilian service,” to include military service if
the employee has made the required deposit (and not
taken a refund of that deposit), in order to be qualified to
receive a FERS annuity payment. 5 U.S.C. §§ 8410,
8411(c)(3) (2012). Furthermore, a federal employee who,
after separating from service, requests and receives a
4                                            CIESLINSKI   v. OPM



lump-sum payment of his FERS contributions nullifies
“all    annuity    rights”    under   FERS.      5   U.S.C.
§ 8424(a). Here, it is not disputed that Mr. Cieslinski did
not have five years of civilian service, and made no pay-
ments under 5 U.S.C. § 8334(j) in order to obtain credit
for his military service, thus the Board correctly held that
he did not qualify for annuity payments.
   In any event, even if Mr. Cieslinski qualified under 5
U.S.C. § 8410, he requested and received a refund of his
FERS contributions, which nullifies any annuity rights he
had. See Resp’t’s App. 33.
    Despite this undisputed evidence, Ms. Cieslinski ar-
gues “the [Board] has not consider[ed] the widow’s [] right
to survivor’s benefits under 5 U.S.C. § 8341.” Pet’r’s Br. 2.
Section 8341 is not applicable as it refers only to the
CSRS system. See 5 U.S.C. § 8341. Mr. Cieslinski com-
menced his federal service in 1996, and his benefits were
governed not by CSRS, but its replacement system,
FERS. See 5 U.S.C. § 8402(b)(2) (discussing the difference
between FERS and CSRS).
    Relatedly, Ms. Cieslinski also refers to 5 U.S.C.
§ 8422(i)(1)–(i)(3) in order to argue that she is entitled to
make FERS deposits. Pet’r’s Br. 1. Those provisions
became law in October 2009 and might not apply to this
case based on their effective date: under OPM’s Benefits
Administration Letter No. 11-103 (Feb. 25, 2011), the
provisions “only affect annuities that are based on separa-
tions on or after October 28, 2009”; Mr. Cieslinski sepa-
rated from federal employment well before that date. In
any event, § 8422(i) permits the survivor only of “an
employee” to make deposits. The term “employee” refers
to current employees, not former employees. 5 U.S.C.
§ 8401(2) (defining “annuitant” as “former employee,”
thus distinguishing “employee”). This result for survivors
accords with congressional understanding that former
employees themselves may deposit refunded contributions
CIESLINSKI   v. OPM                                        5



only “upon reemployment with the Federal Govern-
ment.” H.R. Rep. No. 111-288, at 865 (2009). Mr. Cies-
linski was not an employee at the time of his death.
    Second, Ms. Cieslinski argues the Board’s Final Order
contains “misinformation” and “[i]ncorrect [r]etirement
[a]dvice” provided by OPM about the redeposit of refund-
ed retirement contributions, and the Board should thus
have considered “equitable estoppel” as grounds for
relief. Pet’r’s Br. 1; Pet’r’s Supp. Br. 1–2. Ms. Cieslinski
raises this issue on appeal for the first time, and this
court therefore will not consider it. See Michalic v. U.S.
Postal Serv., 25 F. App’x 974, 977 (Fed. Cir. 2001) (citing
Kachanis v. Dep’t of Treasury, 212 F.3d 1289, 1293 (Fed.
Cir. 2000) (“Appellants from a Board decision may not
raise arguments for the first time on appeal to this
court.”)). In any event, even if OPM did offer erroneous
advice, because Mr. Cieslinski was not entitled to benefits
as a matter of law, the Board could not have held the
government was estopped from denying her request. See
Office of Pers. Mgmt. v. Richmond, 496 U.S. 414, 414–15
(1990) (“[J]udicial use of the equitable doctrine of estoppel
cannot grant respondent a money remedy that Congress
has not authorized.”).
                       CONCLUSION
    Because the Board correctly found Ms. Cieslinski was
not able to prove she qualified for FERS annuity pay-
ments, the decision of the Board is
                       AFFIRMED
                           COSTS
    No costs.